Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura C. Brutman on August 31, 2022.

The application has been amended as follows:

In claim 48, line 3, “machine readable” is hereby amended to read “machine-readable”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. As conveyed in the office action dated May 27, 2022: The closest prior art of record is McDonald, whose relevance is reflected in the prior art rejections of the office action dated August 30, 2021. However, the prior art of record fails to disclose or render obvious “the at least two further fields of the BTB comprise: a target field to identify a branch target address of the unconditional branch instruction; and a call footprint field to identify a spatial region in a memory, of program instructions of a local function, wherein the local function is a set of instructions located at a branch target of the unconditional branch instruction” in the context of and in combination with the remaining limitations of claim 29. Similarly, the prior art of record fails to disclose or render obvious “the at least two further fields of the BTB comprise: a target field to identify a branch target address of the unconditional branch instruction; and a call footprint field to identify a spatial region in a memory, of program instructions of a local function, wherein the local function is a set of instructions located at a branch target of the unconditional branch instruction” in the context of and in combination with the remaining limitations of claim 47. Similarly, the prior art of record fails to disclose or render obvious “the at least two further fields of the BTB comprise: a target field to identify a branch target address of the unconditional branch instruction; and a call footprint field to identify a spatial region in a memory, of program instructions of a local function, wherein the local function is a set of instructions located at a branch target of the unconditional branch instruction” in the context of and in combination with the remaining limitations of claim 48. As the amendments of the response received August 22, 2022, overcome all pending claim objections and indefinite rejections, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH E VICARY/Primary Examiner, Art Unit 2182